
	
		II
		Calendar No. 567
		110th CONGRESS
		2nd Session
		S. 310
		[Report No. 110–260]
		IN THE SENATE OF THE UNITED STATES
		
			January 17, 2007
			Mr. Akaka (for himself,
			 Mr. Inouye, Mr.
			 Dorgan, Ms. Cantwell,
			 Mr. Coleman, Mr. Stevens, Ms.
			 Murkowski, Mr. Smith,
			 Mr. Dodd, and Ms. Klobuchar) introduced the following bill; which
			 was read twice and referred to the Committee on Indian
			 Affairs
		
		
			February 5, 2008
			 Reported by Mr. Dorgan,
			 without amendment
		
		A BILL
		To express the policy of the United States regarding the
		  United States relationship with Native Hawaiians and to provide a process for
		  the recognition by the United States of the Native Hawaiian governing
		  entity.
	
	
		1.Short titleThis Act may be cited as the
			 Native Hawaiian Government
			 Reorganization Act of 2007.
		2.FindingsCongress finds that—
			(1)the Constitution
			 vests Congress with the authority to address the conditions of the indigenous,
			 native people of the United States;
			(2)Native Hawaiians,
			 the native people of the Hawaiian archipelago that is now part of the United
			 States, are indigenous, native people of the United States;
			(3)the United States
			 has a special political and legal relationship to promote the welfare of the
			 native people of the United States, including Native Hawaiians;
			(4)under the treaty
			 making power of the United States, Congress exercised its constitutional
			 authority to confirm treaties between the United States and the Kingdom of
			 Hawaii, and from 1826 until 1893, the United States—
				(A)recognized the
			 sovereignty of the Kingdom of Hawaii;
				(B)accorded full
			 diplomatic recognition to the Kingdom of Hawaii; and
				(C)entered into
			 treaties and conventions with the Kingdom of Hawaii to govern commerce and
			 navigation in 1826, 1842, 1849, 1875, and 1887;
				(5)pursuant to the
			 Hawaiian Homes Commission Act, 1920 (42 Stat. 108, chapter 42), the United
			 States set aside approximately 203,500 acres of land to address the conditions
			 of Native Hawaiians in the Federal territory that later became the State of
			 Hawaii;
			(6)by setting aside
			 203,500 acres of land for Native Hawaiian homesteads and farms, the Hawaiian
			 Homes Commission Act assists the members of the Native Hawaiian community in
			 maintaining distinct native settlements throughout the State of Hawaii;
			(7)approximately
			 6,800 Native Hawaiian families reside on the Hawaiian Home Lands and
			 approximately 18,000 Native Hawaiians who are eligible to reside on the
			 Hawaiian Home Lands are on a waiting list to receive assignments of Hawaiian
			 Home Lands;
			(8)(A)in 1959, as part of the
			 compact with the United States admitting Hawaii into the Union, Congress
			 established a public trust (commonly known as the ceded lands
			 trust), for 5 purposes, 1 of which is the betterment of the conditions
			 of Native Hawaiians;
				(B)the public trust consists of lands,
			 including submerged lands, natural resources, and the revenues derived from the
			 lands; and
				(C)the assets of this public trust have
			 never been completely inventoried or segregated;
				(9)Native Hawaiians
			 have continuously sought access to the ceded lands in order to establish and
			 maintain native settlements and distinct native communities throughout the
			 State;
			(10)the Hawaiian
			 Home Lands and other ceded lands provide an important foundation for the
			 ability of the Native Hawaiian community to maintain the practice of Native
			 Hawaiian culture, language, and traditions, and for the survival and economic
			 self-sufficiency of the Native Hawaiian people;
			(11)Native Hawaiians
			 continue to maintain other distinctly native areas in Hawaii;
			(12)on November 23,
			 1993, Public Law 103–150 (107 Stat. 1510) (commonly known as the Apology
			 Resolution) was enacted into law, extending an apology on behalf of the
			 United States to the native people of Hawaii for the United States’ role in the
			 overthrow of the Kingdom of Hawaii;
			(13)the Apology
			 Resolution acknowledges that the overthrow of the Kingdom of Hawaii occurred
			 with the active participation of agents and citizens of the United States and
			 further acknowledges that the Native Hawaiian people never directly
			 relinquished to the United States their claims to their inherent sovereignty as
			 a people over their national lands, either through the Kingdom of Hawaii or
			 through a plebiscite or referendum;
			(14)the Apology
			 Resolution expresses the commitment of Congress and the President—
				(A)to acknowledge
			 the ramifications of the overthrow of the Kingdom of Hawaii;
				(B)to support
			 reconciliation efforts between the United States and Native Hawaiians;
			 and
				(C)to consult with
			 Native Hawaiians on the reconciliation process as called for in the Apology
			 Resolution;
				(15)despite the
			 overthrow of the government of the Kingdom of Hawaii, Native Hawaiians have
			 continued to maintain their separate identity as a single distinct native
			 community through cultural, social, and political institutions, and to give
			 expression to their rights as native people to self-determination,
			 self-governance, and economic self-sufficiency;
			(16)Native Hawaiians
			 have also given expression to their rights as native people to
			 self-determination, self-governance, and economic self-sufficiency—
				(A)through the
			 provision of governmental services to Native Hawaiians, including the provision
			 of—
					(i)health care
			 services;
					(ii)educational
			 programs;
					(iii)employment and
			 training programs;
					(iv)economic
			 development assistance programs;
					(v)children’s
			 services;
					(vi)conservation
			 programs;
					(vii)fish and
			 wildlife protection;
					(viii)agricultural
			 programs;
					(ix)native language
			 immersion programs;
					(x)native language
			 immersion schools from kindergarten through high school;
					(xi)college and
			 master’s degree programs in native language immersion instruction; and
					(xii)traditional
			 justice programs, and
					(B)by continuing
			 their efforts to enhance Native Hawaiian self-determination and local
			 control;
				(17)Native Hawaiians
			 are actively engaged in Native Hawaiian cultural practices, traditional
			 agricultural methods, fishing and subsistence practices, maintenance of
			 cultural use areas and sacred sites, protection of burial sites, and the
			 exercise of their traditional rights to gather medicinal plants and herbs, and
			 food sources;
			(18)the Native
			 Hawaiian people wish to preserve, develop, and transmit to future generations
			 of Native Hawaiians their lands and Native Hawaiian political and cultural
			 identity in accordance with their traditions, beliefs, customs and practices,
			 language, and social and political institutions, to control and manage their
			 own lands, including ceded lands, and to achieve greater self-determination
			 over their own affairs;
			(19)this Act
			 provides a process within the framework of Federal law for the Native Hawaiian
			 people to exercise their inherent rights as a distinct, indigenous, native
			 community to reorganize a single Native Hawaiian governing entity for the
			 purpose of giving expression to their rights as native people to
			 self-determination and self-governance;
			(20)Congress—
				(A)has declared that
			 the United States has a special political and legal relationship for the
			 welfare of the native peoples of the United States, including Native
			 Hawaiians;
				(B)has identified
			 Native Hawaiians as a distinct group of indigenous, native people of the United
			 States within the scope of its authority under the Constitution, and has
			 enacted scores of statutes on their behalf ; and
				(C)has delegated
			 broad authority to the State of Hawaii to administer some of the United States’
			 responsibilities as they relate to the Native Hawaiian people and their
			 lands;
				(21)the United
			 States has recognized and reaffirmed the special political and legal
			 relationship with the Native Hawaiian people through the enactment of the Act
			 entitled, An Act to provide for the admission of the State of Hawaii
			 into the Union, approved March 18, 1959 (Public Law 86–3; 73 Stat. 4),
			 by—
				(A)ceding to the
			 State of Hawaii title to the public lands formerly held by the United States,
			 and mandating that those lands be held as a public trust for 5 purposes, 1 of
			 which is for the betterment of the conditions of Native Hawaiians; and
				(B)transferring the
			 United States’ responsibility for the administration of the Hawaiian Home Lands
			 to the State of Hawaii, but retaining the exclusive right of the United States
			 to consent to any actions affecting the lands included in the trust and any
			 amendments to the Hawaiian Homes Commission Act, 1920 (42 Stat. 108, chapter
			 42) that are enacted by the legislature of the State of Hawaii affecting the
			 beneficiaries under the Act;
				(22)the United
			 States has continually recognized and reaffirmed that—
				(A)Native Hawaiians
			 have a cultural, historic, and land-based link to the aboriginal, indigenous,
			 native people who exercised sovereignty over the Hawaiian Islands;
				(B)Native Hawaiians
			 have never relinquished their claims to sovereignty or their sovereign
			 lands;
				(C)the United States
			 extends services to Native Hawaiians because of their unique status as the
			 indigenous, native people of a once-sovereign nation with whom the United
			 States has a special political and legal relationship; and
				(D)the special
			 relationship of American Indians, Alaska Natives, and Native Hawaiians to the
			 United States arises out of their status as aboriginal, indigenous, native
			 people of the United States; and
				(23)the State of
			 Hawaii supports the reaffirmation of the special political and legal
			 relationship between the Native Hawaiian governing entity and the United States
			 as evidenced by 2 unanimous resolutions enacted by the Hawaii State Legislature
			 in the 2000 and 2001 sessions of the Legislature and by the testimony of the
			 Governor of the State of Hawaii before the Committee on Indian Affairs of the
			 Senate on February 25, 2003, and March 1, 2005.
			3.DefinitionsIn this Act:
			(1)Aboriginal,
			 indigenous, native peopleThe term aboriginal, indigenous,
			 native people means people whom Congress has recognized as the original
			 inhabitants of the lands that later became part of the United States and who
			 exercised sovereignty in the areas that later became part of the United
			 States.
			(2)Adult
			 memberThe term adult member means a Native Hawaiian
			 who has attained the age of 18 and who elects to participate in the
			 reorganization of the Native Hawaiian governing entity.
			(3)Apology
			 ResolutionThe term Apology Resolution means Public
			 Law 103–150 (107 Stat. 1510), a Joint Resolution extending an apology to Native
			 Hawaiians on behalf of the United States for the participation of agents of the
			 United States in the January 17, 1893, overthrow of the Kingdom of
			 Hawaii.
			(4)CommissionThe
			 term commission means the Commission established under section
			 7(b) to provide for the certification that those adult members of the Native
			 Hawaiian community listed on the roll meet the definition of Native Hawaiian
			 set forth in paragraph (10).
			(5)CouncilThe
			 term council means the Native Hawaiian Interim Governing Council
			 established under section 7(c)(2).
			(6)Indian program
			 or service
				(A)In
			 generalThe term Indian program or service means any
			 federally funded or authorized program or service provided to an Indian tribe
			 (or member of an Indian tribe) because of the status of the members of the
			 Indian tribe as Indians.
				(B)InclusionsThe
			 term Indian program or service includes a program or service
			 provided by the Bureau of Indian Affairs, the Indian Health Service, or any
			 other Federal agency.
				(7)Indian
			 tribeThe term Indian tribe has the meaning given
			 the term in section 4 of the Indian
			 Self-Determination and Education Assistance Act (25 U.S.C.
			 450b).
			(8)Indigenous,
			 native peopleThe term indigenous, native people
			 means the lineal descendants of the aboriginal, indigenous, native people of
			 the United States.
			(9)Interagency
			 Coordinating GroupThe term Interagency Coordinating
			 Group means the Native Hawaiian Interagency Coordinating Group
			 established under section 6.
			(10)Native
			 Hawaiian
				(A)In
			 generalSubject to subparagraph (B), for the purpose of
			 establishing the roll authorized under section 7(c)(1) and before the
			 reaffirmation of the special political and legal relationship between the
			 United States and the Native Hawaiian governing entity, the term Native
			 Hawaiian means—
					(i)an
			 individual who is 1 of the indigenous, native people of Hawaii and who is a
			 direct lineal descendant of the aboriginal, indigenous, native people
			 who—
						(I)resided in the
			 islands that now comprise the State of Hawaii on or before January 1, 1893;
			 and
						(II)occupied and
			 exercised sovereignty in the Hawaiian archipelago, including the area that now
			 constitutes the State of Hawaii; or
						(ii)an
			 individual who is 1 of the indigenous, native people of Hawaii and who was
			 eligible in 1921 for the programs authorized by the Hawaiian Homes Commission
			 Act (42 Stat. 108, chapter 42) or a direct lineal descendant of that
			 individual.
					(B)No effect on
			 other definitionsNothing in this paragraph affects the
			 definition of the term Native Hawaiian under any other Federal or
			 State law (including a regulation).
				(11)Native
			 Hawaiian Governing EntityThe term Native Hawaiian
			 Governing Entity means the governing entity organized by the Native
			 Hawaiian people pursuant to this Act.
			(12)Native
			 Hawaiian program or serviceThe term Native Hawaiian
			 program or service means any program or service provided to Native
			 Hawaiians because of their status as Native Hawaiians.
			(13)OfficeThe
			 term Office means the United States Office for Native Hawaiian
			 Relations established by section 5(a).
			(14)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(15)Special
			 political and legal relationshipThe term special political
			 and legal relationship shall refer, except where differences are
			 specifically indicated elsewhere in the Act, to the type of and nature of
			 relationship the United States has with the several federally recognized Indian
			 tribes.
			4.United States
			 policy and purpose
			(a)PolicyThe
			 United States reaffirms that—
				(1)Native Hawaiians
			 are a unique and distinct, indigenous, native people with whom the United
			 States has a special political and legal relationship;
				(2)the United States
			 has a special political and legal relationship with the Native Hawaiian people
			 which includes promoting the welfare of Native Hawaiians;
				(3)Congress
			 possesses the authority under the Constitution, including but not limited to
			 Article I, section 8, clause 3, to enact legislation to address the conditions
			 of Native Hawaiians and has exercised this authority through the enactment
			 of—
					(A)the Hawaiian
			 Homes Commission Act, 1920 (42 Stat. 108, chapter 42);
					(B)the Act entitled
			 An Act to provide for the admission of the State of Hawaii into the
			 Union, approved March 18, 1959 (Public Law 86–3, 73 Stat. 4);
			 and
					(C)more than 150
			 other Federal laws addressing the conditions of Native Hawaiians;
					(4)Native Hawaiians
			 have—
					(A)an inherent right
			 to autonomy in their internal affairs;
					(B)an inherent right
			 of self-determination and self-governance;
					(C)the right to
			 reorganize a Native Hawaiian governing entity; and
					(D)the right to
			 become economically self-sufficient; and
					(5)the United States
			 shall continue to engage in a process of reconciliation and political relations
			 with the Native Hawaiian people.
				(b)PurposeThe
			 purpose of this Act is to provide a process for the reorganization of the
			 single Native Hawaiian governing entity and the reaffirmation of the special
			 political and legal relationship between the United States and that Native
			 Hawaiian governing entity for purposes of continuing a government-to-government
			 relationship.
			5.United States
			 Office for Native Hawaiian Relations
			(a)EstablishmentThere
			 is established within the Office of the Secretary, the United States Office for
			 Native Hawaiian Relations.
			(b)DutiesThe
			 Office shall—
				(1)continue the
			 process of reconciliation with the Native Hawaiian people in furtherance of the
			 Apology Resolution;
				(2)upon the
			 reaffirmation of the special political and legal relationship between the
			 single Native Hawaiian governing entity and the United States, effectuate and
			 coordinate the special political and legal relationship between the Native
			 Hawaiian governing entity and the United States through the Secretary, and with
			 all other Federal agencies;
				(3)fully integrate
			 the principle and practice of meaningful, regular, and appropriate consultation
			 with the Native Hawaiian governing entity by providing timely notice to, and
			 consulting with, the Native Hawaiian people and the Native Hawaiian governing
			 entity before taking any actions that may have the potential to significantly
			 affect Native Hawaiian resources, rights, or lands;
				(4)consult with the
			 Interagency Coordinating Group, other Federal agencies, and the State of Hawaii
			 on policies, practices, and proposed actions affecting Native Hawaiian
			 resources, rights, or lands; and
				(5)prepare and
			 submit to the Committee on Indian Affairs and the Committee on Energy and
			 Natural Resources of the Senate and the Committee on Resources of the House of
			 Representatives an annual report detailing the activities of the Interagency
			 Coordinating Group that are undertaken with respect to the continuing process
			 of reconciliation and to effect meaningful consultation with the Native
			 Hawaiian governing entity and providing recommendations for any necessary
			 changes to Federal law or regulations promulgated under the authority of
			 Federal law.
				(c)Applicability
			 to department of defenseThis section shall have no applicability
			 to the Department of Defense or to any agency or component of the Department of
			 Defense, but the Secretary of Defense may designate 1 or more officials as
			 liaison to the Office.
			6.Native Hawaiian
			 Interagency Coordinating Group
			(a)EstablishmentIn
			 recognition that Federal programs authorized to address the conditions of
			 Native Hawaiians are largely administered by Federal agencies other than the
			 Department of the Interior, there is established an interagency coordinating
			 group to be known as the Native Hawaiian Interagency Coordinating
			 Group.
			(b)CompositionThe
			 Interagency Coordinating Group shall be composed of officials, to be designated
			 by the President, from—
				(1)each Federal
			 agency that administers Native Hawaiian programs, establishes or implements
			 policies that affect Native Hawaiians, or whose actions may significantly or
			 uniquely impact Native Hawaiian resources, rights, or lands; and
				(2)the
			 Office.
				(c)Lead
			 agency
				(1)In
			 generalThe Department of the Interior shall serve as the lead
			 agency of the Interagency Coordinating Group.
				(2)MeetingsThe
			 Secretary shall convene meetings of the Interagency Coordinating Group.
				(d)DutiesThe
			 Interagency Coordinating Group shall—
				(1)coordinate
			 Federal programs and policies that affect Native Hawaiians or actions by any
			 agency or agencies of the Federal Government that may significantly or uniquely
			 affect Native Hawaiian resources, rights, or lands;
				(2)consult with the
			 Native Hawaiian governing entity, through the coordination referred to in
			 section 6(d)(1), but the consultation obligation established in this provision
			 shall apply only after the satisfaction of all of the conditions referred to in
			 section 7(c)(6); and
				(3)ensure the
			 participation of each Federal agency in the development of the report to
			 Congress authorized in section 5(b)(5).
				(e)Applicability
			 to Department of DefenseThis section shall have no applicability
			 to the Department of Defense or to any agency or component of the Department of
			 Defense, but the Secretary of Defense may designate 1 or more officials as
			 liaison to the Interagency Coordinating Group.
			7.Process for the
			 reorganization of the Native Hawaiian Governing Entity and the reaffirmation of
			 the special political and legal relationship between the United States and the
			 Native Hawaiian Governing Entity
			(a)Recognition of
			 the Native Hawaiian Governing EntityThe right of the Native
			 Hawaiian people to reorganize the single Native Hawaiian governing entity to
			 provide for their common welfare and to adopt appropriate organic governing
			 documents is recognized by the United States.
			(b)Commission
				(1)In
			 generalThere is authorized to be established a Commission to be
			 composed of 9 members for the purposes of—
					(A)preparing and
			 maintaining a roll of the adult members of the Native Hawaiian community who
			 elect to participate in the reorganization of the single Native Hawaiian
			 governing entity; and
					(B)certifying that
			 the adult members of the Native Hawaiian community proposed for inclusion on
			 the roll meet the definition of Native Hawaiian in section 3(10).
					(2)Membership
					(A)Appointment
						(i)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Secretary shall appoint the members of the Commission in
			 accordance with subparagraph (B).
						(ii)ConsiderationIn
			 making an appointment under clause (i), the Secretary may take into
			 consideration a recommendation made by any Native Hawaiian organization.
						(B)RequirementsEach
			 member of the Commission shall demonstrate, as determined by the
			 Secretary—
						(i)not
			 less than 10 years of experience in the study and determination of Native
			 Hawaiian genealogy; and
						(ii)an
			 ability to read and translate into English documents written in the Hawaiian
			 language.
						(C)VacanciesA
			 vacancy on the Commission—
						(i)shall not affect
			 the powers of the Commission; and
						(ii)shall be filled
			 in the same manner as the original appointment.
						(3)ExpensesEach
			 member of the Commission shall be allowed travel expenses, including per diem
			 in lieu of subsistence, at rates authorized for employees of agencies under
			 subchapter I of chapter 57 of title 5, United States Code, while away from
			 their homes or regular places of business in the performance of services for
			 the Commission.
				(4)DutiesThe
			 Commission shall—
					(A)prepare and
			 maintain a roll of the adult members of the Native Hawaiian community who elect
			 to participate in the reorganization of the Native Hawaiian governing entity;
			 and
					(B)certify that each
			 of the adult members of the Native Hawaiian community proposed for inclusion on
			 the roll meets the definition of Native Hawaiian in section 3(10).
					(5)Staff
					(A)In
			 generalThe Commission may, without regard to the civil service
			 laws (including regulations), appoint and terminate an executive director and
			 such other additional personnel as are necessary to enable the Commission to
			 perform the duties of the Commission.
					(B)Compensation
						(i)In
			 generalExcept as provided in clause (ii), the Commission may fix
			 the compensation of the executive director and other personnel without regard
			 to the provisions of chapter 51 and subchapter III of chapter 53 of title 5,
			 United States Code, relating to classification of positions and General
			 Schedule pay rates.
						(ii)Maximum rate
			 of payThe rate of pay for the executive director and other
			 personnel shall not exceed the rate payable for level V of the Executive
			 Schedule under section 5316 of title 5, United States Code.
						(6)Detail of
			 Federal Government employees
					(A)In
			 generalAn employee of the Federal Government may be detailed to
			 the Commission without reimbursement.
					(B)Civil service
			 statusThe detail of the employee shall be without interruption
			 or loss of civil service status or privilege.
					(7)Procurement of
			 temporary and intermittent servicesThe Commission may procure
			 temporary and intermittent services in accordance with section 3109(b) of title
			 5, United States Code, at rates for individuals that do not exceed the daily
			 equivalent of the annual rate of basic pay prescribed for level V of the
			 Executive Schedule under section 5316 of that title.
				(8)ExpirationThe
			 Secretary shall dissolve the Commission upon the reaffirmation of the special
			 political and legal relationship between the Native Hawaiian governing entity
			 and the United States.
				(c)Process for the
			 reorganization of the Native Hawaiian Governing Entity
				(1)Roll
					(A)ContentsThe
			 roll shall include the names of the adult members of the Native Hawaiian
			 community who elect to participate in the reorganization of the Native Hawaiian
			 governing entity and are certified to be Native Hawaiian as defined in section
			 3(10) by the Commission.
					(B)Formation of
			 rollEach adult member of the Native Hawaiian community who
			 elects to participate in the reorganization of the Native Hawaiian governing
			 entity shall submit to the Commission documentation in the form established by
			 the Commission that is sufficient to enable the Commission to determine whether
			 the individual meets the definition of Native Hawaiian in section 3(10).
					(C)DocumentationThe
			 Commission shall—
						(i)identify the
			 types of documentation that may be submitted to the Commission that would
			 enable the Commission to determine whether an individual meets the definition
			 of Native Hawaiian in section 3(10);
						(ii)establish a
			 standard format for the submission of documentation; and
						(iii)publish
			 information related to clauses (i) and (ii) in the Federal Register.
						(D)ConsultationIn
			 making determinations that each of the adult members of the Native Hawaiian
			 community proposed for inclusion on the roll meets the definition of Native
			 Hawaiian in section 3(10), the Commission may consult with Native Hawaiian
			 organizations, agencies of the State of Hawaii including but not limited to the
			 Department of Hawaiian Home Lands, the Office of Hawaiian Affairs, and the
			 State Department of Health, and other entities with expertise and experience in
			 the determination of Native Hawaiian ancestry and lineal descendancy.
					(E)Certification
			 and submittal of roll to SecretaryThe Commission shall—
						(i)submit the roll
			 containing the names of the adult members of the Native Hawaiian community who
			 meet the definition of Native Hawaiian in section 3(10) to the Secretary within
			 two years from the date on which the Commission is fully composed; and
						(ii)certify to the
			 Secretary that each of the adult members of the Native Hawaiian community
			 proposed for inclusion on the roll meets the definition of Native Hawaiian in
			 section 3(10).
						(F)PublicationUpon
			 certification by the Commission to the Secretary that those listed on the roll
			 meet the definition of Native Hawaiian in section 3(10), the Secretary shall
			 publish the roll in the Federal Register.
					(G)AppealThe
			 Secretary may establish a mechanism for an appeal for any person whose name is
			 excluded from the roll who claims to meet the definition of Native Hawaiian in
			 section 3(10) and to be 18 years of age or older.
					(H)Publication;
			 updateThe Secretary shall—
						(i)publish the roll
			 regardless of whether appeals are pending;
						(ii)update the roll
			 and the publication of the roll on the final disposition of any appeal;
			 and
						(iii)update the roll
			 to include any Native Hawaiian who has attained the age of 18 and who has been
			 certified by the Commission as meeting the definition of Native Hawaiian in
			 section 3(10) after the initial publication of the roll or after any subsequent
			 publications of the roll.
						(I)Failure to
			 ActIf the Secretary fails to publish the roll, not later than 90
			 days after the date on which the roll is submitted to the Secretary, the
			 Commission shall publish the roll notwithstanding any order or directive issued
			 by the Secretary or any other official of the Department of the Interior to the
			 contrary.
					(J)Effect of
			 publicationThe publication of the initial and updated roll shall
			 serve as the basis for the eligibility of adult members of the Native Hawaiian
			 community whose names are listed on those rolls to participate in the
			 reorganization of the Native Hawaiian governing entity.
					(2)Organization of
			 the Native Hawaiian Interim Governing Council
					(A)OrganizationThe
			 adult members of the Native Hawaiian community listed on the roll published
			 under this section may—
						(i)develop criteria
			 for candidates to be elected to serve on the Native Hawaiian Interim Governing
			 Council;
						(ii)determine the
			 structure of the Council; and
						(iii)elect members
			 from individuals listed on the roll published under this subsection to the
			 Council.
						(B)Powers
						(i)In
			 generalThe Council—
							(I)may represent
			 those listed on the roll published under this section in the implementation of
			 this Act; and
							(II)shall have no
			 powers other than powers given to the Council under this Act.
							(ii)FundingThe
			 Council may enter into a contract with, or obtain a grant from, any Federal or
			 State agency to carry out clause (iii).
						(iii)Activities
							(I)In
			 generalThe Council may conduct a referendum among the adult
			 members of the Native Hawaiian community listed on the roll published under
			 this subsection for the purpose of determining the proposed elements of the
			 organic governing documents of the Native Hawaiian governing entity, including
			 but not limited to—
								(aa)the
			 proposed criteria for citizenship of the Native Hawaiian governing
			 entity;
								(bb)the
			 proposed powers and authorities to be exercised by the Native Hawaiian
			 governing entity, as well as the proposed privileges and immunities of the
			 Native Hawaiian governing entity;
								(cc)the
			 proposed civil rights and protection of the rights of the citizens of the
			 Native Hawaiian governing entity and all persons affected by the exercise of
			 governmental powers and authorities of the Native Hawaiian governing entity;
			 and
								(dd)other issues
			 determined appropriate by the Council.
								(II)Development of
			 organic governing documentsBased on the referendum, the Council
			 may develop proposed organic governing documents for the Native Hawaiian
			 governing entity.
							(III)DistributionThe
			 Council may distribute to all adult members of the Native Hawaiian community
			 listed on the roll published under this subsection—
								(aa)a
			 copy of the proposed organic governing documents, as drafted by the Council;
			 and
								(bb)a
			 brief impartial description of the proposed organic governing documents;
								(IV)ElectionsThe
			 Council may hold elections for the purpose of ratifying the proposed organic
			 governing documents, and on certification of the organic governing documents by
			 the Secretary in accordance with paragraph (4), hold elections of the officers
			 of the Native Hawaiian governing entity pursuant to paragraph (5).
							(3)Submittal of
			 organic governing documentsFollowing the reorganization of the
			 Native Hawaiian governing entity and the adoption of organic governing
			 documents, the Council shall submit the organic governing documents of the
			 Native Hawaiian governing entity to the Secretary.
				(4)Certifications
					(A)In
			 generalWithin the context of the future negotiations to be
			 conducted under the authority of section 8(b)(1), and the subsequent actions by
			 the Congress and the State of Hawaii to enact legislation to implement the
			 agreements of the 3 governments, not later than 90 days after the date on which
			 the Council submits the organic governing documents to the Secretary, the
			 Secretary shall certify that the organic governing documents—
						(i)establish the
			 criteria for citizenship in the Native Hawaiian governing entity;
						(ii)were adopted by
			 a majority vote of the adult members of the Native Hawaiian community whose
			 names are listed on the roll published by the Secretary;
						(iii)provide
			 authority for the Native Hawaiian governing entity to negotiate with Federal,
			 State, and local governments, and other entities;
						(iv)provide for the
			 exercise of governmental authorities by the Native Hawaiian governing entity,
			 including any authorities that may be delegated to the Native Hawaiian
			 governing entity by the United States and the State of Hawaii following
			 negotiations authorized in section 8(b)(1) and the enactment of legislation to
			 implement the agreements of the 3 governments;
						(v)prevent the sale,
			 disposition, lease, or encumbrance of lands, interests in lands, or other
			 assets of the Native Hawaiian governing entity without the consent of the
			 Native Hawaiian governing entity;
						(vi)provide for the
			 protection of the civil rights of the citizens of the Native Hawaiian governing
			 entity and all persons affected by the exercise of governmental powers and
			 authorities by the Native Hawaiian governing entity; and
						(vii)are consistent
			 with applicable Federal law and the special political and legal relationship
			 between the United States and the indigenous, native people of the United
			 States; provided that the provisions of Public Law 103–454, 25 U.S.C. 479a,
			 shall not apply.
						(B)Resubmission in
			 case of noncompliance with the requirements of subparagraph
			 (a)
						(i)Resubmission by
			 the SecretaryIf the Secretary determines that the organic
			 governing documents, or any part of the documents, do not meet all of the
			 requirements set forth in subparagraph (A), the Secretary shall resubmit the
			 organic governing documents to the Council, along with a justification for each
			 of the Secretary’s findings as to why the provisions are not in full
			 compliance.
						(ii)Amendment and
			 resubmission of organic governing documentsIf the organic
			 governing documents are resubmitted to the Council by the Secretary under
			 clause (i), the Council shall—
							(I)amend the organic
			 governing documents to ensure that the documents meet all the requirements set
			 forth in subparagraph (A); and
							(II)resubmit the
			 amended organic governing documents to the Secretary for certification in
			 accordance with this paragraph.
							(C)Certifications
			 deemed madeThe certifications under paragraph (4) shall be
			 deemed to have been made if the Secretary has not acted within 90 days after
			 the date on which the Council has submitted the organic governing documents of
			 the Native Hawaiian governing entity to the Secretary.
					(5)ElectionsOn
			 completion of the certifications by the Secretary under paragraph (4), the
			 Council may hold elections of the officers of the Native Hawaiian governing
			 entity.
				(6)ReaffirmationNotwithstanding
			 any other provision of law, upon the certifications required under paragraph
			 (4) and the election of the officers of the Native Hawaiian governing entity,
			 the special political and legal relationship between the United States and the
			 Native Hawaiian governing entity is hereby reaffirmed and the United States
			 extends Federal recognition to the Native Hawaiian governing entity as the
			 representative governing body of the Native Hawaiian people.
				8.Reaffirmation of
			 delegation of Federal authority; negotiations; claims
			(a)ReaffirmationThe
			 delegation by the United States of authority to the State of Hawaii to address
			 the conditions of the indigenous, native people of Hawaii contained in the Act
			 entitled An Act to provide for the admission of the State of Hawaii into
			 the Union approved March 18, 1959 (Public Law 86–3, 73 Stat. 4), is
			 reaffirmed.
			(b)Negotiations
				(1)In
			 generalUpon the reaffirmation of the special political and legal
			 relationship between the United States and the Native Hawaiian governing
			 entity, the United States and the State of Hawaii may enter into negotiations
			 with the Native Hawaiian governing entity designed to lead to an agreement
			 addressing such matters as—
					(A)the transfer of
			 lands, natural resources, and other assets, and the protection of existing
			 rights related to such lands or resources;
					(B)the exercise of
			 governmental authority over any transferred lands, natural resources, and other
			 assets, including land use;
					(C)the exercise of
			 civil and criminal jurisdiction;
					(D)the delegation of
			 governmental powers and authorities to the Native Hawaiian governing entity by
			 the United States and the State of Hawaii;
					(E)any residual
			 responsibilities of the United States and the State of Hawaii; and
					(F)grievances
			 regarding assertions of historical wrongs committed against Native Hawaiians by
			 the United States or by the State of Hawaii.
					(2)Amendments to
			 existing lawsUpon agreement on any matter or matters negotiated
			 with the United States, the State of Hawaii, and the Native Hawaiian governing
			 entity, the parties are authorized to submit—
					(A)to the Committee
			 on Indian Affairs of the Senate, the Committee on Energy and Natural Resources
			 of the Senate, and the Committee on Resources of the House of Representatives,
			 recommendations for proposed amendments to Federal law that will enable the
			 implementation of agreements reached between the 3 governments; and
					(B)to the Governor
			 and the legislature of the State of Hawaii, recommendations for proposed
			 amendments to State law that will enable the implementation of agreements
			 reached between the 3 governments.
					(3)Governmental
			 authority and powerAny governmental authority or power to be
			 exercised by the Native Hawaiian governing entity which is currently exercised
			 by the State or Federal Governments shall be exercised by the Native Hawaiian
			 governing entity only as agreed to in negotiations pursuant to section 8(b)(1)
			 of this Act and beginning on the date on which legislation to implement such
			 agreement has been enacted by the United States Congress, when applicable, and
			 by the State of Hawaii, when applicable. This includes any required
			 modifications to the Hawaii State Constitution in accordance with the Hawaii
			 Revised Statutes.
				(c)Claims
				(1)DisclaimersNothing
			 in this Act—
					(A)creates a cause
			 of action against the United States or any other entity or person;
					(B)alters existing
			 law, including existing case law, regarding obligations on the part of the
			 United States or the State of Hawaii with regard to Native Hawaiians or any
			 Native Hawaiian entity;
					(C)creates
			 obligations that did not exist in any source of Federal law prior to the date
			 of enactment of this Act; or
					(D)establishes
			 authority for the recognition of Native Hawaiian groups other than the single
			 Native Hawaiian Governing Entity.
					(2)Federal
			 sovereign immunity
					(A)Specific
			 purposeNothing in this Act is intended to create or allow to be
			 maintained in any court any potential breach-of-trust actions, land claims,
			 resource-protection or resource-management claims, or similar types of claims
			 brought by or on behalf of Native Hawaiians or the Native Hawaiian governing
			 entity for equitable, monetary, or Administrative Procedure Act-based relief
			 against the United States or the State of Hawaii, whether or not such claims
			 specifically assert an alleged breach of trust, call for an accounting, seek
			 declaratory relief, or seek the recovery of or compensation for lands once held
			 by Native Hawaiians.
					(B)Establishment
			 and retention of sovereign immunityTo effectuate the ends
			 expressed in section 8(c)(1) and 8(c)(2)(A), and notwithstanding any other
			 provision of Federal law, the United States retains its sovereign immunity to
			 any claim that existed prior to the enactment of this Act (including, but not
			 limited to, any claim based in whole or in part on past events), and which
			 could be brought by Native Hawaiians or any Native Hawaiian governing entity.
			 Nor shall any preexisting waiver of sovereign immunity (including, but not
			 limited to, waivers set forth in chapter 7 of part I of title 5, United States
			 Code, and sections 1505 and 2409a of title 28, United States Code) be
			 applicable to any such claims. This complete retention or reclaiming of
			 sovereign immunity also applies to every claim that might attempt to rely on
			 this Act for support, without regard to the source of law under which any such
			 claim might be asserted.
					(C)EffectIt
			 is the general effect of section 8(c)(2)(B) that any claims that may already
			 have accrued and might be brought against the United States, including any
			 claims of the types specifically referred to in section 8(c)(2)(A), along with
			 both claims of a similar nature and claims arising out of the same nucleus of
			 operative facts as could give rise to claims of the specific types referred to
			 in section 8(c)(2)(A), be rendered nonjusticiable in suits brought by
			 plaintiffs other than the Federal Government.
					(3)State
			 sovereignty immunity
					(A)Notwithstanding
			 any other provision of Federal law, the State retains its sovereign immunity,
			 unless waived in accord with State law, to any claim, established under any
			 source of law, regarding Native Hawaiians, that existed prior to the enactment
			 of this Act.
					(B)Nothing in this
			 Act shall be construed to constitute an override pursuant to section 5 of the
			 Fourteenth Amendment of State sovereign immunity held under the Eleventh
			 Amendment.
					9.Applicability of
			 certain Federal laws
			(a)Indian Gaming
			 Regulatory Act
				(1)The Native
			 Hawaiian governing entity and Native Hawaiians may not conduct gaming
			 activities as a matter of claimed inherent authority or under the authority of
			 any Federal law, including the Indian Gaming Regulatory Act (25 U.S.C. 2701 et
			 seq.) or under any regulations thereunder promulgated by the Secretary or the
			 National Indian Gaming Commission.
				(2)The foregoing
			 prohibition in section 9(a)(1) on the use of Indian Gaming Regulatory Act and
			 inherent authority to game apply regardless of whether gaming by Native
			 Hawaiians or the Native Hawaiian governing entity would be located on land
			 within the State of Hawaii or within any other State or Territory of the United
			 States.
				(b)Taking land
			 into trustNotwithstanding any other provision of law, including
			 but not limited to part 151 of title 25, Code of Federal Regulations, the
			 Secretary shall not take land into trust on behalf of individuals or groups
			 claiming to be Native Hawaiian or on behalf of the native Hawaiian governing
			 entity.
			(c)Real property
			 transfersThe Indian Trade and Intercourse Act (25 U.S.C. 177),
			 does not, has never, and will not apply after enactment to lands or lands
			 transfers present, past, or future, in the State of Hawaii. If despite the
			 expression of this intent herein, a court were to construe the Trade and
			 Intercourse Act to apply to lands or land transfers in Hawaii before the date
			 of enactment of this Act, then any transfer of land or natural resources
			 located within the State of Hawaii prior to the date of enactment of this Act,
			 by or on behalf of the Native Hawaiian people, or individual Native Hawaiians,
			 shall be deemed to have been made in accordance with the Indian Trade and
			 Intercourse Act and any other provision of Federal law that specifically
			 applies to transfers of land or natural resources from, by, or on behalf of an
			 Indian tribe, Native Hawaiians, or Native Hawaiian entities.
			(d)Single
			 governing entityThis Act will result in the recognition of the
			 single Native Hawaiian governing entity. Additional Native Hawaiian groups
			 shall not be eligible for acknowledgment pursuant to the Federal Acknowledgment
			 Process set forth in part 83 of title 25 of the Code of Federal Regulations or
			 any other administrative acknowledgment or recognition process.
			(e)JurisdictionNothing
			 in this Act alters the civil or criminal jurisdiction of the United States or
			 the State of Hawaii over lands and persons within the State of Hawaii. The
			 status quo of Federal and State jurisdiction can change only as a result of
			 further legislation, if any, enacted after the conclusion, in relevant part, of
			 the negotiation process established in section 8(b).
			(f)Indian programs
			 and servicesNotwithstanding section 7(c)(6), because of the
			 eligibility of the Native Hawaiian governing entity and its citizens for Native
			 Hawaiian programs and services in accordance with subsection (g), nothing in
			 this Act provides an authorization for eligibility to participate in any Indian
			 program or service to any individual or entity not otherwise eligible for the
			 program or service under applicable Federal law.
			(g)Native Hawaiian
			 programs and servicesThe Native Hawaiian governing entity and
			 its citizens shall be eligible for Native Hawaiian programs and services to the
			 extent and in the manner provided by other applicable laws.
			10.SeverabilityIf any section or provision of this Act is
			 held invalid, it is the intent of Congress that the remaining sections or
			 provisions shall continue in full force and effect.
		11.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 Act.
		
	
		February 5, 2008
		Reported by Mr. Dorgan,
		  without amendment
	
